UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JAMES F. DAVIDSON, JR.,

        Plaintiff,
                v.                                        Civil Action No. 18-2062 (JEB)
 ANUJA MEHROTRA, et al.,

        Defendants.


                                 MEMORANDUM OPINION

       Pro se Plaintiff James F. Davidson, Jr. seeks damages from several officials involved in

the revocation of his supervised release. He alleges that Defendants Anuja Mehrotra, Tarsha

Jones, and Charles Massarone all acted improperly in the execution of an unjustified warrant that

caused him to be re-incarcerated. Defendants now move for judgment on the pleadings or, in the

alternative, for summary judgment. Agreeing, this Court will grant the Motion for Summary

Judgment.

I.     Background

       Plaintiff never responded to Defendants’ current Motion. So while a court would

normally view the facts in the light most favorable to him on summary judgment, there is only

one sworn set of facts here. On August 14, 2009, Davidson was sentenced in D.C. Superior

Court to twelve months of incarceration and twelve months of supervised release for distribution

of cocaine. See ECF No. 14 (Def. MSJ), Exh. 1 (Superior Court J&C). After his discharge from

prison, a long chronicle of supervised-release violations ensued, which the Court will not spend

time rehashing. Id., Exhs. 4–23. Suffice it to say, he was still under supervised release when, as

a result of one such violation, he was arrested pursuant to a warrant on August 8, 2014. Id., Exh.

                                                1
25 (Warrant) at 1. On October 6, 2014, Plaintiff agreed to serve eight months in confinement

followed by 42 months of supervised release (starting from August 8, 2014). Id., Exh. 27 (Resp.

Revocation Proposal) at 1. After his release on June 22, 2015, however, his misconduct

continued. Id., Exh. 32 (Warrant) at 1. The United States Parole Commission wrote an official

letter warning Davidson about continued non-compliance on August 31, 2016. Id., Exh. 30

(Letter of Reprimand). Plaintiff did not heed this missive. Id., Exh. 31 (Warrant Application) at

3.

       Two years later, but still within his 42-month period of supervised release, he again

violated his terms of parole. Anuja Mehrotra, an employee of the Court Services and Offender

Supervision Agency (CSOSA), submitted a report to USPC case analyst Tarsha Jones notifying

her that Plaintiff had once again violated his supervised release. Id.; see also MSJ at 17; ECF

No. 12 (Answer), ¶ 5. USPC Commissioner Charles Massarone then signed and issued a warrant

for Davidson’s arrest for using drugs, failing to submit to drug testing, and neglecting to report to

his supervising officer. Id., Exh. 32 (Warrant); see also MSJ at 17. This warrant was executed

on May 8, 2018. Id., Exh. 33 (Revocation Assessment) at 3. His supervised-release term was

subsequently revoked, and he was ordered to serve twelve additional months of incarceration

followed by eighteen months of supervised release. Id., Exh. 35 (Revocation) at 1.

       Plaintiff’s suit challenges the legitimacy of this warrant. See ECF No. 1 (Compl.). He

alleges that it was based on false claims and that the USPC lacked jurisdiction to execute the

warrant. Id. at 2–3. While he does not mention a dollar amount, he seeks “a jury trial to sue for

pain, emotional stress and suffering cause [sic] by the following people.” Id. at 3. Defendants

now move for judgment on the pleadings or for summary judgment.




                                                  2
II.    Legal Standard

       As the Court decides the case on summary judgment — given that it considers material

beyond the pleadings — it sets forth only that standard. Summary judgment may be granted if

“the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A material fact is one that would

change the outcome of the litigation. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986) (“Only disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”). A dispute is “genuine” if the

evidence is such that a reasonable jury could return a verdict for the non-moving party.

See Scott v. Harris, 550 U.S. 372, 380 (2007). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion” by “citing to particular parts of materials in the

record” or “showing that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.” Fed.

R. Civ. P. 56(c)(1).

III.   Analysis

       The Court looks first at the two USPC employees and then at the CSOSA one.

       A. Jones and Massarone

       Plaintiff does not specify whether his claims against the USPC employees — Jones and

Massarone — are brought against them in their personal capacities or their official capacities. In

either instance, they are immune from suit.

                1. Individual Capacity

       Defendants first point out that they were improperly served in their individual capacities

and that the suit should therefore only proceed in their official capacities. See Answer at 1 n.1.



                                                 3
While this may be true, Plaintiff is alternatively barred from proceeding against Jones and

Massarone in their individual capacities (in what appears to be a Bivens action) because they are

immune.

       USPC commissioners are entitled to absolute quasi-judicial immunity given the parallels

between their activities and judicial duties. See Jones v. Fulwood, 860 F. Supp. 2d 16, 22

(D.D.C. 2012); Nelson v. Williams, 750 F. Supp. 2d 46, 52–53 (D.D.C. 2010), aff’d, 2011 WL
2618078 (D.C. Cir. June 23, 2011) (parole commissioners protected by quasi-judicial immunity

from damages claim in individual capacity). As a USPC commissioner, Massarone is thus

immune from suit.

       Several courts have also extended quasi-judicial immunity to other USPC employees.

See Mowatt v. U.S. Parole Comm’n, 815 F. Supp. 2d 199, 206 (D.D.C. 2011) (dismissing claims

against USPC case analyst who “assisted the Commission in issuing a parole violator warrant for

Plaintiff’s arrest” because these were “exactly the sorts of activities intertwined with the exercise

of quasi-judicial power for which absolute immunity is afforded”) (citations removed); Anderson

v. Reilly, 691 F. Supp. 2d 89, 92 (D.D.C. 2010) (dismissing claims against USPC employees

when they act in “a quasi-judicial” role and perform such quasi-judicial functions “in making a

parole determination in [a] specific case”). Even if Jones is not protected by absolute judicial

immunity, moreover, she would still be immune based on qualified immunity. Qualified

immunity shields “government officials from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Ford v. Mitchell, 890 F. Supp. 2d 24, 32 (D.D.C. 2012) (quotation marks

and citation omitted). The key inquiry here is whether the individual “acted reasonably in light

of the situation [she] confronted.” Id. Here, Jones did indeed act reasonably and is thus immune



                                                  4
from a suit for damages.

                 2. Official Capacity

         A suit against a defendant in her official capacity is considered a suit against the agency

or entity itself. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (stating that official-

capacity suits “generally represent only another way of pleading an action against an entity of

which an officer is an agent” and should “be treated as a suit against the entity”) (citations and

internal quotation marks omitted). Plaintiff’s suit against Jones and Massarone in their official

capacities is therefore essentially a suit against USPC, which is a federal agency. As a result of

sovereign immunity, however, the federal government is subject to suit only upon consent, which

must be clear, express, and unequivocal. See United States v. Mitchell, 445 U.S. 535, 538

(1980). If an entity is entitled to sovereign immunity, this strips a court of jurisdiction to hear

claims against it. See FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Sovereign immunity is

jurisdictional in nature.”); Stoddard v. U.S. Parole Comm’n, 900 F. Supp. 2d 38, 41 (D.D.C.

2012).

         Although Plaintiff does not identify a specific cause of action, this Court will, given his

pro se status, assume he seeks to raise claims under the Federal Tort Claims Act, 28 U.S.C.

§ 1346(b). “Under the FTCA, plaintiffs may sue the United States in federal court for state-law

torts committed by government employees within the scope of their employment.” Harbury v.

Hayden, 522 F.3d 413, 416 (D.C. Cir. 2008). The FTCA thus acts as a waiver of sovereign

immunity, subject to many enumerated limitations.

         To the extent Davidson is seeking to recover for a constitutional tort, such as violation of

due process, this claim cannot proceed because “the United States simply has not rendered itself

liable under § 1346(b) for constitutional tort claims.” FDIC, 510 U.S. at 477–78.



                                                   5
       Assuming Plaintiff would also like to raise claims related to the allegedly wrongful

warrant as a violation of federal regulations, these claims are also not actionable because the

FTCA only authorizes suits “under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b)(1). FTCA claims arising from violations of the CFR cannot

proceed, therefore, because “a private person could not be sued under District of Columbia law

for failing to adhere to a legal requirement imposed on a federal agency.” Pate v. United States,

328 F. Supp. 2d 62, 76 (D.D.C. 2004). This proposition also blocks any negligence claim, since

a private person could not issue a parole-violation warrant.

       Finally, Plaintiff might seek to use the FTCA as an avenue for bringing intentional state-

law tort claims, such as defamation, wrongful imprisonment, or intentional infliction of

emotional distress. These claims, however, are still improper. While the FTCA acts as a waiver

of sovereign immunity, it expressly exempts intentional torts such as “false imprisonment, false

arrest, malicious prosecution, abuse of process, [or] libel.” 28 U.S.C. § 2680(h); see also

Millbrook v. United States, 569 U.S. 50, 52 (2013) (discussing FTCA intentional-tort exception).

       Plaintiff is alternatively barred from proceeding under the FTCA based on his failure to

exhaust. The Act requires that a plaintiff exhaust any administrative remedies before filing suit.

See 28 U.S.C. § 2675; see also McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA

bars claimants from bringing suit in federal court until they have exhausted their administrative

remedies.”); Reynolds El v. Husk, 273 F. Supp. 2d 11, 13 (D.D.C. 2002) (“A tort claim against

the United States for money damages must be ‘first presented . . . to the appropriate Federal

agency.’”) (quoting 28 U.S.C. § 2675(a)). While Plaintiff has appealed the USPC’s decision, see

MSJ, Exh. 37 (Appeal), that is not FTCA exhaustion. See 28 U.S.C. § 2675(b); Stoddard, 900 F.
6
Supp. 2d at 41–42. Plaintiff furthermore “bears the burden of proving exhaustion.” Id. (citing

GAF Corp. v. United States, 818 F.2d 901, 919 (D.C. Cir. 1987)). As has neither pleaded nor

proven exhaustion, he cannot proceed. See Stoddard, 900 F. Supp. 2d at 41.

       B. Mehrotra

       As with the USPC personnel, it is unclear whether Plaintiff sues CSOSA employee

Mehrotra in her official capacity or her individual capacity. This ultimately has no bearing, as

neither type of suit can prevail.

                1. Individual Capacity

       A suit against Mehrotra in her individual capacity would be barred. Absolute immunity

protects acts of adjudicatory discretion and officials who perform judicial functions. See Butz v.

Economou, 438 U.S. 478, 514 (1978); Pierson v. Ray, 386 U.S. 547, 554 (1967). This Circuit

has found that federal probation officers, when “preparing and submitting” reports, are immune

from suit for this reason. See Turner v. Barry, 856 F.2d 1539, 1540–41 (D.C. Cir. 1988); accord.

Dorman v. Higgins, 821 F.2d 133, 137 (2d Cir. 1987). Courts have likewise held that CSOSA

employees who take “actions . . . at the direction of, or to assist, the parole commission” are also

immune. See Ali v. D.C. Court Servs., 538 F. Supp. 2d 157, 162 (D.D.C. 2008). As Mehrotra

made her report about Davidson in an attempt to assist the Parole Commission, she is immune.

                2. Official Capacity

       As mentioned, a claim against an individual in her official capacity is tantamount to a

claim against the entity; accordingly, official-capacity claims against Mehrotra are effectively

claims against CSOSA. Courts have considered CSOSA to be a federal agency, see Epps v. U.S.

Atty. Gen., 575 F. Supp. 2d 232, 234 n.1 (D.D.C. 2008); as a result, they have held that claims

against CSOSA are barred by sovereign immunity absent a specific waiver. Ali, 538 F. Supp. 2d
7
at 161. Here, no such waiver is apparent, and Plaintiff points to no specific renunciation of

immunity. For the same reasons discussed above, this type of suit is thus also futile.

IV.    Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motion for Summary

Judgment. An Order accompanies this Memorandum Opinion.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: July 31, 2019




                                                 8